DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 10/13/22. Claims 1-2, 5 and 27-32 has been amended, claims 7-26 have been canceled and no new claims have been added. Accordingly, claims 1-6 remain under examination on the merits. Claims 27-34 remain withdrawn. 
NOTE: The remarks states that “claims 8 and 9 are cancelled”. However, claims 8-26 have been cancelled. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-6 are indefinite because claim 1 recites the limitation "the formulation comprising a once a day dose between 1 mg and 100 of imatinib or salt thereof".  This is indefinite because a formulation cannot comprise a once a day dose. The formulation may be administered once a day at a dose off 1 mg to 100 mg or a formulation comprises from 1 mg to 100 mg. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Surber (US 20150044288).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Surber teach formulations of imatinib for aerosolization for the treatment of various fibrotic, and vascular diseases, including diseases associated with the lung and heart (See abstract).
Disclosed is an aqueous solution for nebulized inhalation administration comprising: water; imatinib or salt thereof at a concentration from about 0.1 mg/mL to about 100 mg/mL and optionally a phosphate buffer that maintains the pH of the solution (See [0007] and [0009]). 
It is further disclosed that the aqueous droplet of imatinib or salt thereof has a diameter less than about 5.0 µm. the said aqueous droplet was produced from a liquid nebulizer (See [0016]-[0018]). The nebulizer is a liquid nebulizer, which may be a jet nebulizer or a nebulizer comprising a vibrating mesh (See [0019]).  
Surber teach a method for the treatment of lung disease in a mammal wherein the lung disease is pulmonary hypertension comprising administering a pharmaceutical composition comprising imatinib or salt thereof, by inhalation, i.e. nebulization, wherein the mammal is a human. The said liquid nebulizer delivers from about 0.001 mg to about 200 mg of imatinib or salt thereof to the lungs of the mammal in less than about 20 minutes with mass median diameter (MMAD) particles sizes from about 1 to about 5 micron (See [0021] and [0027]).
In some embodiments less than 100 mg, less than 70 mg, less than 20 mg, less than 10 mg or less than 5 mg per day of imatinib or salt thereof is delivered to the patient by inhalation. The dose of imatinib or salt thereof is delivered by inhalation once per day, twice per day, etc, (See [0088]). 
Disclosed is an imatinib or salt thereof formulation that comprises imatinib or salt thereof, alone or formulated with excipients dissolved in a simple aqueous solution that may be aerosolized or inhaled to the nasal or pulmonary compartment (See [0216]).
	Surber teach that as altered PDGF signaling plays an important role in the course of PAH, imatinib or salt thereof, may also have a positive effect on hemodynamics and pulmonary vascular remodeling in PAH and serve as an anti-remodeling therapy for this disease (See [0208]).  
Surber also discloses that “in one embodiment, a particular formulation of the imatinib or salt thereof, ….. compound disclosed herein is combined with a particular aerosolizing device to provide an aerosol for inhalation that is optimized for maximum drug deposition at a site of infection, …., pulmonary arterial hypertension, …, and maximal tolerability. Factors that can be optimized include solution or solid particle formulation, rate of delivery, and particle size and distribution produced by the aerosolizing device” (See [0399]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Alternatively: Surber teach each and every limitation of the claims, however, if it is not interpreted as an anticipating reference, the following rejection applies. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Surber (US 20150044288) in view of Ghofrani et al (Imatinib in pulmonary arterial hypertension patients with inadequate response to established therapy) and as evidenced by Newman (Aerosol deposition considerations in inhalation therapy). 

Surber’s teachings are delineated above and incorporated herein.  
	Surber clearly teach that imatinib treatment had a positive effect on PAH, however they do not exemplify such treatment. As such, one of ordinary skill in the art would have been motived to have followed their guidance and treat PAH with an inhaled (nebulized) imatinib formulation. 

Additionally, Ghorfani et al teach that imatinib is well tolerated in patients with PAH and may be efficacious as an add-on therapy in patients with PAH (See entire document, especially last paragraph). 

Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used; a few hundred micrograms of inhaled beta agonist may be as effective as 10 mg oral dose, there is a rapid onset of action, i,e within 5 minutes (See page 1, 1st column). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Ghofrani et al and Surber and as evidenced by Newman to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to take guidance from Surber and in view of Ghofrani et al to recognize that treating PAH with imatinib or a salt thereof is an effective method. 
Accordingly, one of ordinary skill in the art would have been motived to have selected imatinib inhalation (nebulization) as an effective treatment for PAH in patients in need thereof as taught by Surber and Ghofrani et al in combination. As evidenced by Newman, one of ordinary skill in the art is more than capable of determining the nebulized dose form oral dose of a medicament.   
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pitsiou et al (Inhaled tyrosine kinase inhibitors for pulmonary hypertension: a possible future treatment) in combination with Surber (US 20150044288) and Pascoe et al (US 20110190313).
Pitsiou et al teach that pulmonary hypertension is a disease with severe consequences for the human body. There are several diseases and situations that induce pulmonary hypertension and are usually underdiagnosed. Treatments include inhaled options. Depending on its severity, heart or lung transplant may also be an option. A possible novel treatment could be tyrosine kinase inhibitors. Experiments with three jet nebulizers with imatinib were conducted. The droplets of less than 5 μm in mass median aerodynamic diameter were produced. Experiments indicated that imatinib is superior to erlotinib with regard to small droplet size formation using both inhaled technologies (1.37 μm or 2.23 μm for jet nebulizers) (See abstract).
It is concluded that the research indicates that TKIs already on the market can be modified to be produced as aerosols that could be used as an aerosol treatment for PH. Specifically, imatinib, which we already know causes severe dose-dependent side effects when administered systemically, could be administered as an aerosol. A future clinical trial is needed to determine the effectiveness of aerosolized TKIs for PH. In our current study, the major findings were that the performance of imatinib was superior to that of erlotinib with regard to small droplet size formation using both inhaled technologies in jet nebulizers (See page 1761). 
Pitsiou et al lack a specific disclosure on the treatment being for PAH or the nebulizer being once a day of 1 mg to 10 mg. These would have been obvious over the teaching of the art including Surber and Pascoe et al. 

Surber teach formulations of imatinib or a phenylaminopyrimidine derivative compound for aerosolization and use of such formulations for inhaled aerosol administration of imatinib or a phenylaminopyrimidine derivative compound for the treatment of diseases associated with the lung, heart, kidney, liver, eye, central nervous system and surgical sites (See abstract). 
It is disclosed that in lung biopsies from patients with severe pulmonary arterial hypertension (PAH), PDGF-A chain expression was significantly increased. As altered PDGF signaling plays an important role in the course of PAH, imatinib or salt thereof, or other tyrosine kinase inhibitor or salt thereof may also have a positive effect on hemodynamics and pulmonary vascular remodeling in PAH and serve as an anti-remodeling therapy for this disease (See [0207]-[0208]).
Surber disclose that the nebulizer used in said methods is a liquid nebulizer, including a jet nebulizer, an ultrasonic nebulizer, a pulsating membrane nebulizer, a nebulizer comprising a vibrating mesh or a nebulizer comprising a vibration generator and an aqueous chamber. Preferably, the nebulizer is a nebulizer comprising a vibrating mesh or plate with multiple apertures (See [0019] and [0021]).
Surber further disclose that the liquid nebulizer delivers from about 0.001 mg to about 200 mg of imatinib or salt thereof to the lungs of the mammal in less than about 20 minutes with mass median diameter (MMAD) particles sizes from about 1 to about 5 microns (See [0021]).
In some embodiments less than 100 mg, less than 70 mg, less than 20 mg, less than 10 mg or less than 5 mg per day of imatinib or salt thereof is delivered to the patient by inhalation. The dose of imatinib or salt thereof is delivered by inhalation once per day, twice per day, etc, (See [0088]). 

Pascoe et al teach the use of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]-benzamide (also known as "Imatinib" [International Non-proprietary Name]; hereinafter: "COMPOUND I") or a pharmaceutically acceptable salt thereof for the manufacture of a medicament for the treatment of pulmonary arterial hypertension (PAH) (See abstract and [0001]). 
Disclosure is to an alternative therapy in the treatment of pulmonary hypertension, especially pulmonary arterial hypertension (See [0003]). 
Pascoe et al disclose that “It has now surprisingly been demonstrated that pulmonary arterial hypertension can be successfully treated with COMPOUND I, or pharmaceutically acceptable salt thereof …., in particular in patients who failed prior therapy” (See [0005] and [0007]). 
Pascoe et al further disclose “a method of treating warm-blooded animals including humans suffering from pulmonary arterial hypertension, by administering to a said animal in need of such treatment an effective dose of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]benzamide or a pharmaceutically acceptable salt thereof ….” (See [0008]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Surber and Pitsiou et al with Pascoe et al to arrive at the instant invention. It would have been obvious to one of ordinary skill in the art to do so because Pitsiou et al teach a method of treating pulmonary hypertension by the method of nebulization of a formulation comprising imatinib. While Pitsiou et al refer to PAH, they do not expressly disclose treating PAH. Pascoe et al teach that PH and especially PAH are successfully treated with an effective dose of imatinib or a salt thereof. Accordingly, one of ordinary skill in the art having possession of Pitsciou and Pascoe et al references would have been motivated to have treated PAH by nebulization of a composition comprising imatinib with a reasonable expectation of success as it is known that imatinib treats PH and PAH.  One of ordinary skill in the art would have further been motivated to have incorporated the disclosure of Surber because Surber teach nebulization of a formulation comprising imatinib or a salt thereof via a vibrating mesh nebulizer at a dose of 1 mg to less than 100 mg per day delivered once a day to the patient for treating cardiovascular and lung related diseases such as PAH with a reasonable expectation of success as Surber disclose an effective treatment of such disorders via nebulization of imatinib. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 11,229,650 in view of Surber (US 20150044288). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Surber.
Examined claims are drawn to a method of treating pulmonary arterial hypertension, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof nebulized with a vibrating mesh nebulizer at a once a day dose of from 1 to 100 mg. 
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form. The said method is for treating PAH. 
The differences include reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  Other difference is that examined claims recite nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. Additionally, the examined claims recite that the nebulizer is a vibrating mesh nebulizer and the once a day dose is from 1 to 100 mg. Surber teach nebulizing imatinib to a patient once a day at a dose of less than 100 mg via a vibrating mesh nebulizer. 

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 10 of copending Application No. 16/874,190 (US 20200360477) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Examined claims are drawn to a method of treating pulmonary arterial hypertension, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof nebulized with a vibrating mesh nebulizer at a once a day dose of from 1 to 100 mg. 
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation comprising imatinib, wherein greater than 80% of the imatinib in the inhalable formulation is present in a single crystal form.
The differences include reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form.  Other difference is that examined claims recite nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization and in particular vibrating mesh nebulizers.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 15-18 and 20 of copending Application No. 16/874,153 (US 20200375895) (reference application) in view of Surber (US 20150044288). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims in view of Surber.
Examined claims are drawn to a method of treating pulmonary arterial hypertension, the method comprising providing to a subject a nebulized formulation of imatinib or a salt thereof nebulized with a vibrating mesh nebulizer at a once a day dose of from 1 to 100 mg. 
Reference claims are drawn to a method of treating a condition of the pulmonary cardiovascular system, the method comprising providing to a subject an inhalable formulation consisting of at least about 50% imatinib or a salt thereof.
The differences include examined claims reciting nebulization while reference claims recite inhalation. However, inhalation encompasses nebulization. The other difference is that reference claims specifying that the imatinib is in crystal form, while examined claims do not. However, the examined claims encompass imatinib being in crystal or amorphous form. Additionally, the examined claims recite that the nebulizer is a vibrating mesh nebulizer and the once a day dose is from 1 to 100 mg. Surber teach nebulizing imatinib to a patient once a day at a dose of less than 100 mg via a vibrating mesh nebulizer. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zisman (9,815,815).
Zisman teach compounds, compositions, and methods for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity, including vascular and pulmonary such as pulmonary arterial hypertension (See abstract, Col. 9, lines 16-35 and Col. 40, lines 54-67). 
The said pharmaceutical compositions include at least one of the compounds of Structure 1 and a pharmaceutically acceptable carrier, excipients, binders, preservatives, etc. Solutions can include a sterile diluent such as water for injection, saline solution, etc, (See Col. 35, lines 19-53).
For administration to the respiratory tract, e.g., inhalation, including intranasal administration, the active compound may be administered by any of the methods and formulations employed in the art for administration to the respiratory tract. Thus, the active compound may be administered in the form of, e.g., a solution, suspension, or as a dry powder. The materials may be administered in a non-pressurized form such as in a nebulizer or atomizer. The formulations may be administered to the airways in the form of a lung surfactant formulation (See Col. 36, lines 6-35). 
It is disclosed that formulation for aerosol delivery, “PK10453 (Structure 2) was dissolved at a concentration of 20 mg/ml in 1M tosylic acid. Nebulization was performed with a PARI Nebulizer with an air pressure of 12.5 psi…. The mass median aerodynamic diameter (MMAD) was 2 µm and the associated geometric standard deviation (GSD) was 1.6. Imatinib mesylate was dissolved in water at 20 mg/ml and delivered by a PARI nebulizer then dried by passage through an annular ring of silica bead cartridges prior to inhalation (See Col. 44, lines 43-61).
It is disclosed that dosage levels are from about 0.1 to about 250 mg/kg per day, from about 0.05 to 100 mg/kg per day, or from about 0.1 to 50 mg/kg per day. Within this range, in some embodiments, the dosage is from about 0.05 to 0.5, 0.5 to 5 or 5 to 50 mg/kg per day (See Col. 38, lines 20-37 and claim 4). 
The said unit dose is sufficient to provide one or more of: (a) a Cmax of about 1 to 5000 ng/mL of the compound In a subject's plasma or a Cmax of about 1 to 5000 ng/mL of the compound In the subject's blood when it is administered to the subject; and (b) about 1 to 5000 ng/mL of the compound in a subject's plasma 24 h after administration or about 1 to 5000 ng/mL of the compound in the subject's blood 24 h after administration to the subject (See Col. 38, lines 54-62 and claims 5-6). 
In a test the inhaled dose of imatinib was estimated at 167 µg/Kg and the lung deposition disclosed in Table 1 is 0.1 (See Col. 48, lines 15-50 and Table 1). 

	                          Response to Arguments
Applicant's arguments filed 05/23/22 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the rejection of claims over Surber, Applicant argues that “Surber generally reports nebulized solutions of imatinib or phenylaminopyrimidine derivatives or salts thereof at concentrations from about 0.1 mg/ml to about 100 mg/ml. Surber separately reports that, “as altered PDGF signaling plays an important role in the course of PAH, imatinib or salt thereof, a phenylaminopyrimidine derivative or salt thereof, or other tyrosine kinase inhibitor or salt thereof may also have a positive effect on hemodynamics and pulmonary vascular remodeling in PAH and serve as an anti-remodeling therapy for this disease.” In yet another section, Surber discusses vibrating mesh nebulizer. However, there is no link between the disparate sections of Surber that would have given one of ordinary skill in the art any suggestion of a dosing regimen likely to prove therapeutic in treating PAH specifically without causing serious adverse effects when delivered via a vibrating mesh nebulizer” (See Remarks, pages 6-7).
The argument is not found persuasive. Surber teach a method of treating lung disease in a mammal wherein the lung disease is pulmonary hypertension comprising administering a pharmaceutical composition comprising imatinib or salt thereof, by inhalation, i.e. nebulization, wherein the nebulizer may be a vibrating mesh nebulizer and wherein the said liquid nebulizer delivers from about 0.001 mg to about 200 mg of imatinib or salt thereof.  It is also disclosed that the said imatinib formulation provide an aerosol for inhalation that is optimized for maximum drug deposition at a site of pulmonary arterial hypertension (See [0021], [0027] and [0399]). Surber provides adequate guidance on the dosage and droplet size, as well as types of suitable nebulizers. Thus, as shown and contrary to Applicant’s recitation, Surber in fact do teach the inhalation route of imatinib or a slat thereof for treating PAH and disclose the dosage amount. 

Next argument is that “Ghofrani reports oral imatinib for the treatment of PAH but does not relate to delivery via vibrating mesh nebulizer. One of ordinary skill in the art would not have found it obvious to apply any teachings related to oral administration of imatinib a different administration method and would have been discouraged from making any such assumptions given the 39% rate of serious adverse events experienced during the Ghofrani study among imatinib recipients. Ghofrani, Abstract.” (See Remarks, page 7).
The argument is not persuasive. The Ghofrani et al’s article/study recites that imatinib is effective in treating PAH. There is no disclosure that will suggest oral administration treats PAH but inhalation will not. Typically, the same compound is effective for the same treatment in multiple dosage forms.  Ghofrani et alstates that imatinib was well tolerated in patients with PAH.  That is the teaching Office action relied upon. Thus, one of ordinary skill in the art would have been motivated to have practiced Surber’s method for treating PAH in view of Ghofrani with a reasonable expectation of success. 
Applicant’s next argument is that “Pitsiou does not teach treatment of PAH and would not therefore have provided any information to one of skill in the art regarding dosing in a vibrating mesh nebulized imatinib treatment. Pascoe reports treatment of PAH with imatinib (primarily imatinib mesylate as discussed in the examples an presumably the referenced test on page 10 of the Office Action from which dosing of 100 to 400 mg was quoted. Importantly, Pascoe does not teach or suggest an inhalable formulation and especially not a vibrating mesh nebulized formulation. Accordingly, any dosing information reported in Pascoe would not have been relevant to the formulations of the claims. This is particularly true as the preferred oral dose of 400 mg reported in Pascoe was the dose at which serious and unexpected adverse events were found so frequently as to terminate the study in the 2015 paper referred to in the background of the present application (Frost, et al., 2015, Long-term safety and efficacy of imatinib in pulmonary arterial hypertension, J Heart Lung Transplant, 34(11):1366-75). Accordingly, one of ordinary skill in the art would not have found it obvious to treat PAH with a vibrating mesh nebulized dose of imatinib free base in the claimed dose range at the time of the invention based on the cited references.” (See Remarks, page 7). 
The above arguments are not persuasive or sufficient to overcome the rejections. Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Pitsiou et al teach administration of imatinib via nebulization to treat pulmonary hypertension. Pascoe et al disclose that the same therapy is effective in the treatment of pulmonary hypertension and pulmonary arterial hypertension. Pascoe et al also teach that pulmonary arterial hypertension can be successfully treated with COMPOUND I, or pharmaceutically acceptable salt thereof (See [0003], [0005] and [0007]).  Additionally, Surber teach the administration of imatinib via a vibrating mesh nebulizer and provide clear guidance on the dosage for nebulization. 
 Accordingly, the combined references would have motivated one of ordinary skill in the art to practice Pitsiou et al’s method for patients suffering from PAH as well as PH with a formulation comprising imatinib as taught by Pascoe et al and the device and dosage as taught by Surber.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made. 
In other words, there is no evidence of an inventive step. 
Applicants request for the Double Patenting rejections of record to be held in abeyance is acknowledged. However, this request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02).  Accordingly, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.  

Claims 1-6 remain rejected. Claims 27-34 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                     /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616